                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEF S. BOZEK,                              :
      Plaintiff,                             :
                                             :       20-cv-2875-JMY
       v.                                    :
                                             :
PNC BANK, et al.,                            :
     Defendant.                              :

                                            ORDER

       AND NOW, this 10th day of November, 2020 upon consideration of Defendants’ Motion

to Dismiss the Petition to Confirm Arbitration Award filed pursuant to Fed. R. Civ. P. 12(b)(6),

and Motion to Vacate the Arbitration Award (ECF No. 3), it is hereby ORDERED that:

       1.      Said Motions shall be GRANTED;

       2.      Plaintiff’s Petition for Confirmation and Enforcement of Arbitration Award is

hereby DISMISSED with prejudice and without leave to amend; and

       3.      The Arbitration Award entered by Dalwickman Arbitration Services that is

attached as an exhibit to Plaintiff’s Petition for Confirmation and Enforcement of Arbitration

Award is hereby VACATED.


                                             By the Court:

                                               /s/ John Milton Younge
                                             ___________
                                             Judge John Milton Younge
